DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 12/20/2019, 7/21/2020, 9/3/2020, 2/22/2021, 2/7/2022, has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 9/3/2020.  The amendment has been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20  recites: A moisture meter for measuring moisture in corn, the moisture meter comprising: a hand-held housing; a corn interface mounted on the hand-held housing and having a thickness, around around, in line 4, appears redundant, and may well be scratch out too. Appropriate correction required. 
	Claim 20 seems allowable once the rejection above is overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al. (US Patent # 7,660,698 B1) [hereinafter Seelig] in view of Yao et al. (US 2012/0061586 A1) [hereinafter Yao].
As to claims 1, 7, Seelig teaches a method and apparatus for determining when plants require watering (abstract), the method comprising: operatively coupling a leaf (26, Fig.2) to a spectrometer (column 18, lines 9-12); and determining water content with the spectrometer (column 6, lines 48-62).
Seelig is silent to coupling an ear corn to the spectrometer. However, Yao, in the same field of endeavor teaches an ear corn 13/45 coupled to a spectrometer 16/43 (Figs.2, 5; paragraph 0047; note also the corn kernels exposed to the spectrometer).
It would have been obvious to one of ordinary skill in the art to couple an ear corn to a spectrometer in order to optically analyze quantitative composition of said ear corn.
As to claim 2, Seelig in view of Yao teaches all as applied to claim 1. Seelig is silent to wherein the step of operatively coupling the spectrometer to the ear of corn comprises forming an optical seal between the spectrometer and the ear of corn to substantially inhibit ambient light from being detected by the spectrometer. Yao teaches an aperture 20 with filter 19 before wavelength splitting optical instrument/spectrometer 16 and ear corn 13 (Fig.2).
It would have been obvious to one of ordinary skill in the art to provide means for inhibiting/optically sealing/ unwanted/ambient light to reach the spectrometer in order to enhance resolution.
As to claim 3, Seelig in view of Yao teaches all as applied to claim 2, and in addition Seelig teaches a gripper like fixture that ensures that target under test be placed under sensor/spectrometer (column 11, lines 33-50).
It would have been obvious to one of ordinary skill in the art to provide means for engaging/securing target under test to a sensor/spectrometer, thereby preventing said target from dislocation/moving during measurement.
As to claims 8-9, Seelig in view of Yao teaches all as applied to claim 1, and in addition Seelig teaches wherein the step of determining an amount of moisture in the ear of corn comprises: generating near infrared (NIR) radiation; and detecting the amount of generated NIR radiation that is one of absorbed and reflected by the ear of corn (column 3, lines 7-10, column 6, lines 48-62).
As to claim 11, Seelig in view of Yao teaches all as applied to claim 1, and determining whether the measured moisture in the corn is less than, equal to, or greater than a threshold amount of moisture for use in determining whether to harvest the corn (note measured moisture is inherently one of the above).
Allowable Subject Matter
Claims 4-6, 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, wherein the step of engaging the corn interface comprises engaging the ear of corn with a compressible gasket of the interface to form the optical seal.
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, wherein the step of determining the amount of moisture comprises directing radiation from the spectrometer to the ear of corn through an opening in the interface.
Claim 6 depends on the objected claim 5.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, further comprising: operatively coupling the spectrometer to at least one other ear of corn while the at least one other ear of corn is being grown on another corn plant; and measuring an amount of moisture in said at least one other ear of corn with the spectrometer while the at least one other ear of corn is being grown on the corn plant.
 Claim 12-19 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious a corn interface for operatively coupling a spectrometer to an ear of corn for measuring an amount of moisture in the corn, the interface comprising: a spectrometer interface configured to attach to the spectrometer; and a compressible gasket supported on the spectrometer interface, wherein the compressible gasket is configured to conformingly engage the ear of corn when pressed against the ear of corn to form an optical seal between the ear of corn and at least one of a radiation source and a radiation detector of the spectrometer, in combination with the rest of the limitations of the claim.
Claims 13-19 are allowed by virtue of their dependence to the allowed claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Quenard et al. (US 2018/0218215 A1) teaches an electronic processing unit may be adapted to predict a yield of a crop area based on images of the outer surfaces of a plurality of corn ears of the same crop area. Grain Yield for maize is highly dependent on grain moisture. In a particular way to implement the invention, the imaging module may contain in an upper or lower part of the imaging module complementary moisture detectors adapted to detect moisture content of the ears. For example, this moisture detector is a Near infrared (NIR) camera or spectrometer a shortwave infrared range (SWIR) camera (paragraph 0070, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886